PER CURIAM.
The appellant challenges his convictions and sentences for conspiracy to traffic in cocaine, conspiracy to traffic in cannabis, attempted trafficking in cocaine, and attempted trafficking in cannabis. We affirm the appellant’s convictions but reverse his sentences and remand for resentencing. With respect to each conviction, the appellant was sentenced to a period of probation following a period of incarceration. Various conditions of probation were imposed by the trial judge subsequent to the sentencing hearing. The conditions were not discussed at the sentencing hearing and, therefore, the appellant had no opportunity to object to any of them. As a consequence, our review is hampered by the absence of any ruling by the trial judge on the appellant’s objections.
Accordingly, we reverse the sentences and remand for resentencing.
DANAHY, A.C.J., and LEHAN and FRANK, JJ., concur.